Citation Nr: 1736198	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to toxic herbicides, and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to toxic herbicides, and as secondary to service-connected PTSD.


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister, J. M.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1958 to May 1962 and from June 1962 to August 1966.  The Veteran was awarded the National Defense Service Medal and Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2016.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in October 2016 when it was remanded for additional development.  That development has been completed and the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's hypertension manifested during service or within one year of service, and is against finding that his hypertension is related to service or his service-connected PTSD.  

2.  The evidence does not show that the Veteran's gastrointestinal disability manifested during service or within one year of service, and is against finding that his gastrointestinal disability is related to service or his service-connected PTSD.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, nor may it be so presumed, nor was it caused or aggravated by PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  A gastrointestinal disability was not incurred in service, nor may it be so presumed, nor was it caused or aggravated by PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an October 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in August 2016.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in October 2016 to obtain outstanding VA medical records, outstanding private medical records, and afford the Veteran examinations for his claimed hypertension and gastrointestinal disabilities.  In November 2016 records were obtained from Danville Community Based Outpatient Clinic and Kernersville VA Clinic, and in December 2016 records from Morehead Memorial Hospital and Eden Internal Medicine were obtained.  Additionally, the Veteran was provided VA examinations in February 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension and peptic ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In the instant case, there is no presumed service connection because the evidence does not show that the Veteran's hypertension or peptic ulcer disease manifested to a compensable degree within one year of the Veteran's discharge from service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Hypertension

The Veteran has a diagnosis of hypertension, satisfying the first Hickson / Wallin element.  

With respect to an in-service element, the Veteran's service treatment records contain no mention of hypertension.  The three blood pressure readings contained in the Veteran's service treatment records, dated June 12, 1962, April 3, 1963, and August 26, 1966, were all within normal limits.  

The Veteran asserted he was exposed to toxic herbicides by virtue of his duties aboard the U.S.S. Gurke.  See August 3, 2010 statement.  Veterans who served in Vietnam are presumed to have been exposed to toxic herbicides.  Certain listed diseases are presumed service connected in such veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2016).  The Veteran's personnel records show he served aboard the U.S.S. Uhlmann, U.S.S. Shields, and U.S.S. Gurke during the Vietnam era.  VA prepared a list documenting Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents, available at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (last accessed August 28, 2017).  The list indicates that the U.S.S. Ulhmann entered Qui Nhon Bay in June 1965 and that the U.S.S. Gurke operated on Ganh Rai Bay, Saigon River, and Mekong River in October 1966.  However, neither period corresponds with the Veteran's service aboard those vessels.  

The record includes an April 13, 2016 VA memorandum stating that the Veteran would have been aboard the U.S.S. Gurke in October 1966 and that exposure to herbicides is conceded.  However, this memorandum is in error as the Veteran's personnel records indicate he was transferred from the U.S.S. Gurke on August 21, 1966.  See also August 26, 1966 separation examination, performed at US Naval Station Treasure Island in San Francisco, California.  While a September 2010 Personnel Information Exchange System (PIES) response indicated that the U.S.S Gurke operated in the official waters of Vietnam from June 27, 1966 to August 2, 1966, it also noted that the available records offered no conclusive proof of the Veteran's in-country service.  Thus, the evidence does not show the Veteran was exposed to herbicide agents during service.

Accordingly, the second Hickson element is not met, and service connection on a direct basis is not established.  However, the Veteran is service-connected for PTSD.  Thus, the second Wallin element is met.  

Turning to nexus evidence, the claims file contains a negative nexus opinion.  The February 2017 VA examiner reviewed the Veteran's claims file and indicated that his service treatment records showed non-hypertensive blood pressure readings.  The examiner also observed that the Veteran's private medical records indicated he was not placed on medication for his hypertension until October 1997.  

The examiner opined that the Veteran's hypertension was not caused or aggravated by his PTSD.  She explained that hypertension and blood pressure control can be affected by several factors including vascular reactivity, vascular caliber, blood viscosity, blood vessel elasticity, neural stimulation, cardiac output, circulating blood volume, and humoral mediators, as well as genetic factors.  The examiner acknowledged that PTSD could cause acute, transient changes in some of the factors influencing blood pressure, notably neural stimulation, humoral mediators, and emotional states, but that these changes were typically transient rather than continuous or permanent.  The examiner further observed that the medical literature did not establish that PTSD was a direct cause of hypertension, nor had it been shown to aggravate hypertension beyond the normal progression.  She added that the Veteran was approximately 58 years old when diagnosed with early onset hypertension, which was not a particularly young age, and that his progression had been typical, noting that the Veteran's health records contained no evidence that his hypertension had been aggravated by his PTSD.

The opinion is sound, supported by a detailed rationale, and is consistent with the evidence of record.  The Board considered the Veteran's statements that he was told by his doctor that hypertension was part of PTSD or was aggravated by it; however the available medical records do not support that contention.  See October 2008 statement, August 2016 Hearing Transcript, pp. 5-6.  Thus, the Board affords greater probative weight to the February 2017 VA medical opinion.  

Accordingly, the evidence is against finding that the Veteran's hypertension was caused or aggravated by PTSD, and the claim must be denied.

Gastrointestinal Disability

The Veteran has a diagnosis of peptic ulcer disease, satisfying the first Hickson / Wallin element.  

The Veteran's service treatment records contain no mention of treatment for a gastrointestinal condition.  The Veteran's June 1962, April 1963, and August 1966 examinations each indicated that his abdomen and endocrine systems were clinically normal.  As established above, exposure to herbicide agents during service has not been shown.  Accordingly, the second Hickson element is not met, and service connection on a direct basis is not established.  However, the Veteran is service-connected for PTSD.  Thus, the second Wallin element is met.  

The February 2017 examiner also rendered a negative nexus opinion for the Veteran's gastrointestinal disability claim.  The examiner reviewed the Veteran's service treatment records and observed that the Veteran was not treated for any stomach problems or peptic ulcer disease during service.  She further noted that the Veteran's first documented treatment for peptic ulcer disease was in 1995, nearly 30 years after his discharge from service.  

As to secondary service connection, the examiner observed that peptic ulcer disease was associated with two major factors - helicobacter pylori infection and consumption of nonsteroidal anti-inflammatory drugs.  She observed that the medical literature indicated other less common factors as well as genetic risk factors that were associated with the development of peptic ulcer disease, but that there was no indication that the Veteran's PTSD had any relationship to peptic ulcer disease.  The examiner further observed that the record contained no evidence suggesting that the Veteran's peptic ulcer disease was aggravated by his PTSD, noting that the Veteran's medical records and self-reporting indicated he had typical symptoms and treatment with no significant aggravation.

The February 2017 opinion is supported by a detailed rationale, and is consistent with the evidence of record.  Although the Veteran reported he was told by his doctor that his peptic ulcer disease was part of his PTSD or aggravated by it, the available medical records do not support that contention.  See October 2008 statement, August 2016 Hearing Transcript, pp. 5-6.  Thus, the Board affords greater probative weight to the February 2017 VA medical opinion.  

Accordingly, the preponderance of the evidence is against finding that the Veteran's peptic ulcer disease was caused or aggravated by PTSD, and the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a gastrointestinal disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


